Citation Nr: 1634621	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-40 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a left ankle fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

As explained below, the Veteran received a Board hearing in June 2016 but technical difficulties did not allow for a transcript to be completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran received a Travel Board Hearing in June 2016, a transcript of the proceedings was not able to be produced due to technical difficulties.  In a July 2016 letter, the Board offered the Veteran another hearing per 38 C.F.R. § 20.717.  In July 2016, the Veteran responded that he wanted to appear for a Travel Board Hearing before a Veterans Law Judge of the Board at his local regional office. 

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a Travel Board Hearing at the Waco RO before a Veterans Law Judge as soon as practicable.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




